Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:  
Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1. Claim 1 recites “generating, at the server, video frames for the video game responsive to input received from the client; encoding, at the server, the video frames to generate compressed video frames, and storing past encoder states; sending, by the server, the compressed video frames, the compressed video frames are configured to be decoded by the client, the client is configured to store past decoder states; receiving, by the server from the client, a feedback signal used by the server to identify one or more of the compressed video frames have not been received; and encoding, by the server, one or more next video frames to generate compressed video frames, wherein the encoding is updated based on adjusted frame dependencies to use compressed video frames that are known to have been successfully received based on the feedback signal; wherein said encoding of the one or more next video frames of the compressed video frames does not require reference to a new I frame, and wherein when the server determines that the updated encoding that using a compressed video frame known to have been successfully received is taking longer to generate than the new I frame, stopping the encoding and instead proceed to generate the new I frame (Paragraphs 0049-0202, 0365-0383 & Figures 25a-b of Applicant's specification).” 
The closest art found includes Chan (US 2007/0276954) in view of Miltenberge (2007/0202941) and further in view of Pun (2006/0244819). The Applicant has amended independent claims 1 and 11 to recite that when the server determines that the updated encoding that using a compressed video frame known to have been successfully received is taking longer to generate than the new I frame, stopping the encoding and instead proceed to generate the new I frame. Chan, Miltenberge, and Pun nor in combination fail to teach this feature which Examiner finds to be novel.
. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 1 and 11, and the dependent claims 2-10 and 12-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/             Examiner, Art Unit 2426                                                                                                                                                                                           
/MUSHFIKH I ALAM/             Primary Examiner, Art Unit 2426